Citation Nr: 0933451	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-34 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right shoulder rotator cuff 
tendonitis and osteoarthritis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative spinal stenosis, 
spondylosis and degenerative disc disease of the cervical 
spine.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 
1989, July 28 to August 31, 2002 and from February 18 to 
March 22, 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO, which granted service connection for right shoulder 
rotator cuff tendonitis and mild osteoarthritis, and for 
degenerative spinal stenosis, spondylosis and degenerative 
disc disease of the cervical spine, and assigned a10 percent 
rating for each disability.  

The case was remanded in February 2009 so that a hearing 
could be conducted by the undersigned Veterans Law Judge at 
the RO in May 2009.  

In addition to action taken hereinbelow, the claims for 
increase are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  




FINDING OF FACT

The service-connected cervical spine degenerative changes 
currently is shown to be productive of an overall functional 
loss due to pain that more nearly approximates that of 
forward flexion to greater than 15 degrees but less than 30 
degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent for the service-connected degenerative spinal 
stenosis, spondylosis and degenerative disc disease of the 
cervical spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5243 
(2008).  



REASONS AND BASES FOR THE FINDING AND CONCLUSION

The VA examination in October 2006 showed that the Veteran 
had complaints of posterior neck pain and occasional numbness 
of the right arm.  He reported having periods of neck pain on 
movement.  Significantly, the MRI findings at that time 
showed degenerative disc disease superimposed on moderate 
congenital central spinal canal stenosis.  He was noted to 
have essentially normal flexion and extension, but did 
display some impairment of the overall range of motion for 
the cervical spine.  

Significantly, since that examination, the VA outpatient 
treatment records showed that the Veteran had some additional 
limitation of motion for cervical spine suggesting that he 
had flexion of 75 percent and extension of 10 percent with 
pain in May 2007.  He later underwent physical therapy for 
increased neck pain with initial findings of cervical flexion 
of 50 percent and extension of 25 percent with pain in late 
2008 and early 2009.  

Given this record, the Board finds that the service-connected 
cervical spine degenerative changes currently is shown to be 
manifested by episodes of increased neck pain with an overall 
functional loss due to pain that more nearly reflects that of 
a restriction of forward flexion to less than 30 degrees, but 
more than 15 degrees.  Accordingly, an increased rating of 20 
percent is for application based on this record.  

To the extent that this action is fully favorable to the 
Veteran, a full discussion of VCAA is not required at this 
time.  



ORDER

An increased, initial rating of 20 percent for the service-
connected degenerative spinal stenosis, spondylosis and 
degenerative disc disease of the cervical spine is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

At the recent hearing, the Veteran indicated that his 
symptoms had increased in severity since the last 
examination.  Reportedly, his symptoms now included numbness, 
pain and tingling in the arms and hands.  He also reported 
that he is unable to raise his right arm above shoulder 
level.  He also stated that he was scheduled for magnetic 
resonance imaging (MRI) examination.  

In light of the assertions of his having a separately ratable 
neurological deficit due to the service-connected cervical 
spine degenerative changes and decreased motion due to the 
service-connected right shoulder disability, the Board finds 
that a contemporaneous examination should be conducted.  

In addition, any additional treatment records should be 
obtained for review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
copies of all recent treatment records 
dealing with the service-connected right 
shoulder and cervical spine disabilities 
to include VA and treatment records from 
his private primary physician.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the current severity of the 
service-connected right shoulder and 
cervical spine disabilities.  If 
indicated, a neurology examination may be 
needed also.  Any indicated testing 
should be accomplished.  The examiner 
should provide a comprehensive report.  
All pertinent symptomatology and findings 
should be reported in detail, including 
any increased impairment of the range of 
motion (ROM) or functional loss due to 
pain.  The examiner in this regard should 
identify any neurological deficit 
involving the right upper extremity or 
episodes of incapacity that are 
attributable to the service-connected 
cervical spine disc disease.  

The report should list all subjective 
complaints and objective findings in 
detail; particularly the examiner should 
address the extent of functional 
impairment attributable to any reported 
pain, neuropathy, fatigability, 
incoordination, or weakness.  The factors 
upon which the opinions are based must be 
set forth in detail.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


